                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA
ILEANA RIVERA, et al.,                 :
            Plaintiffs                 :    CIVIL ACTION NO. 3:17-1126
      v.                                :       (MANNION, D.J.)
                                              (MEHALCHICK, M.J.)
U.S. DEPT. OF HOUSING AND              :
URBAN DEVELOPMENT,
            Defendant                   :

                              MEMORANDUM

      Pending before the court is the report and recommendation of

Magistrate Judge Mehalchick, (Doc. 22), which recommends that the court

grant defendant HUD’s motion to dismiss, (Doc. 15), since the complaint filed

by pro se plaintiff Ileana Rivera, on behalf of herself and on behalf of her

daughter, Andrea Ramirez, fails to invoke the court’s subject matter

jurisdiction, pursuant to Fed.R.Civ.P. 12(b)(1), and fails to state a cognizable

claim pursuant to Fed.R.Civ.P. 12(b)(6).1 Based on the foregoing, Judge

Mehalchick’s report will be ADOPTED IN ITS ENTIRETY and, defendant

HUD’s motion to dismiss will be GRANTED. The plaintiffs’ complaint, (Doc.

1), will be DISMISSED WITHOUT PREJUDICE. The plaintiffs will be

GRANTED leave to file an amended complaint.


      1
      As Judge Mehalchick notes, Rivera cannot represent Ramirez in this
case. See Murray on behalf of Purnell v. City of Philadelphia, 901 F.3d 169,
170 (3d Cir. 2018) (“Although an individual may represent herself or himself
pro se, a non-attorney may not represent other parties in federal court.”).
      To date no objections to Judge Mehalchick’s report have been filed by

any party and the time to file objections has passed.

      Where no timely objection is made to a report and recommendation, the

court should, as a matter of good practice, “satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.” Fed.

R. Civ. P. 72(b), advisory committee notes; see also Univac Dental Co. v.

Dentsply Int’l, Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010). District judges

should give some “level of review to dispositive legal issues raised by the

report.” Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987).

Nevertheless, whether timely objections are made or not, the district court

may accept, not accept, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge. 28 U.S.C. §636(b)(1); Local

Rule 72.3.

      The court has reviewed each of the bases presented by Judge

Mehalchick regarding her above stated recommendations as to the plaintiffs’

complaint. Because the court agrees with the sound reasoning that led Judge

Mehalchick to the conclusions in her report and finds no clear error on the

face of the record, the court will adopt the report in its entirety.

      As such, the court will dismiss the plaintiffs’ complaint without prejudice.

See Alston v. Parker, 363 F.3d 229, 236 (3d Cir. 2004) (“Dismissal without

leave to amend is justified only on the grounds of bad faith, undue delay,


                                        2
prejudice, or futility.”).

           The plaintiffs will be directed to file an amended complaint in

accordance with the directives stated by Judge Mehalchick in her report. An

appropriate order shall issue.




                                        s/ Malachy E. Mannion
                                        MALACHY E. MANNION
                                        United States District Judge


Date: July 8, 2019
17-1126-01.wpd




                                       3
